CARNES, Circuit Judge, concurring:

       I concur in the Court's holding that O.C.G.A. § 21-5-35, which

has the effect of limiting the time for making contributions to

some candidates for federal office, is preempted by the Federal

Election Campaign Act, 2 U.S.C. § 431 et seq. ("FECA").                       However,

I would base that conclusion upon the express language of the

preemption         clause     in   the   act,   2   U.S.C.   §   453,   which   states

unambiguously that the provisions of the act and rules prescribed

under it, "supersede and preempt any provision of State law with

respect to election to Federal office."                 (emphasis added)        A state

law regulating the time in which a category of citizens can accept

contributions to run for election to federal office is a "State law

with respect to election to Federal office."                     It is as simple as

that.       Moreover, nothing        in either the legislative history of the

act or in the rules and regulations adopted by the Federal Election

Commission casts any doubt upon the clear and manifest preemptive

purpose of Congress as plainly stated in the act itself.1

       The discussion in Judge Kravitch's opinion about the deference

that       might   be   due    the   Commission's      regulations      and   advisory

       1
          The legislative history discussed in Judge Hill's
dissenting opinion does not cast such doubt. Although a Senate
conference report does state, "It is the intent of the conferees
that any State law regulating the political activities of State and
local officers and employees is not preempted or superseded by the
amendments to [the FECA]," S. Conf. Rep. No. 1237, 93d Cong., 2d
Sess. (1974), reprinted in 1974 U.S.C.C.A.N. 5618, 5669, it is
clear that this statement was aimed at preserving the so-called
"little Hatch acts" of the states, not at permitting direct
regulation of the activities of federal candidates. See Weber v.
Heaney, 995 F.2d 872, 876-77 (8th Cir. 1993) (overturning state law
creating monetary incentives for federal candidates to limit
campaign expenditures); Reeder v. Kansas City Bd. of Police
Comm'rs, 733 F.2d 543, 545-46 (8th Cir. 1984) (upholding a "little
Hatch act").
opinions if there were any ambiguity in FECA's preemption language

is, in my view, unnecessary to proper decision of this appeal,

because   there   is   no   ambiguity   in   the   statutory   language.

Accordingly, while I agree that FECA preempts O.C.G.A. § 21-5-35,

I do not join the part of Judge Kravitch's opinion that discusses

the effect of the Federal Election Commission's regulations and

advisory opinions.




                                   2